Title: Enclosure: Theodore Sedgwick to Jonathan Dayton, [19 November 1796]
From: Sedgwick, Theodore
To: Dayton, Jonathan



[Stockbridge, Massachusetts, November 19, 1796]

Last evening, my dear sir, I had the pleasure to receive your favours of the 12th. & 13th. insts. accept for them and for your friendly congratulation on my appointment to a seat in the senate, my sincere acknowledgments. Believe me, that event, however grateful to my friends, is not pleasing to me. I preferred a seat in the house to any public station whatever, but I had firmly decided to retire from that, on the fourth of March next. How far my resolution may be altered, by any possible event, I can at present hardly conjecture.
I have been for some time past almost blind by an inflamation in my eyes, yet I cannot avoid attempting at least to answer to the interesting subject of your Letters.
Indeed I do not regard with indifference the preparations which are making for the approaching election of a President. Probably the peace and happiness of our country, possibly its freedom depend on the result. You expect reasonably, therefore and shall receive a free communication of my views and opinions on this important subject.
I believe for a thousand reasons, and particularly to impress a conviction on the authors of disorganisation & confusion, that success is not to be ensured by misrepresentation and falsehood, that Mr. Adams should be elected as President; and that to harmonize with the southern States, it is essential that the Vice President should be chosen from that part of the Community. By firmness, union, and adherence to the plan which seems to have been agreed on, we have every reason, I think, to expect success; for I perceive by the Philadelphia papers, which I received last evening of the 11th. that, not withstanding the immense weight of votes against us in that City, and in the County of Philad. there is, from the votes which are known, a ballance of more than 3,600 in our favour—a number which cannot, I think, be counterballanced by the votes which remain to be Computed. It seems to me, then, that you desponded too much, when you believed that Pensylvania would be unanimous in the opposition. Should I however be here mistaken, I feel a confidence, that Mr. Adams will receive, at least, twelve votes on the other side of the Delaware, which will, I have no doubt, secure his election; for he will have the first votes of all the electors not only of your State and of mine, but of all the other states east of that boundary. If there should be no election, in the first instance, Jefferson will undoubtedly be chosen by the present Jacobin House of Representatives. But to avoid that I feel confident that we should not deviate, from the course, which the federalism of the country is persuing. For I cannot bring myself to believe, for a moment, that the federal electors in So. Carolina; and that there will be seven of that description is past a doubt, can act so faithless and insidious a part, as to throw away their votes, preferably to giving them to Mr. Adams. Every consideration of duty and of interest, will concur in inducing them to act fairly and honorably on this occasion. If they now conduct as you suppose, they never hereafter can expect our confidence or support, and without them they must be over-whelmed by their adversaries in that part of the United states, nor without our aid can they expect to continue their favorite candidate in the administration. Be assured they can never act so absurd & stupid a part. It ought; and I presume will be sufficient for them, that the eastern Gentleman have left to them, wholly uninfluenced, the designation of their man. And if no confidence can be placed in their honor, it is impossible even to act extensively, in concert. On the other hand should we deceive their just expectations, and obtain a President and Vice-President from this part of the U.S. it would produce and continue, for the four succeeding Years, an incurable jealousy and hatred, between those, whose union and mutual confidence, are indispensable to the welfare, and probably the very existence of the Government. Rather, then, infinitely rather, if that be the alternative, had I been the injured, than the injuring party.
From every view, indeed, which I have been able to take of the subject, I have the most clear conviction, that every Elector on this side of the Delaware should give his suffrages for Adams & Pinckney. In that case we have every reason to conclude that they will be elected—we shall certainly know that we have performed our duty. To this it may be answered, that Mr. Pinckney may have the greatest number of votes, and of course be the President, contrary to the intention of a great majority of his electors. This may undoubtedly happen, but if so, it is, if I may so express it, a constitutional mischief, and we must console ourselves with the purity and federalism of our chief Magistrate. But on the other hand, the mischiefs of a breach of faith, I do not mean expressly, but impliedly given, for ⟨they certainly expe⟩ct and with reason that one of those offices will be filled by a southern man are innumerable and will, probably, be endless in their efforts. But I do not believe that event to be probable, for I think we have reason to expect that there will be several votes for Mr. Adams in Virginia, and none for Mr. Pinckney.

Respecting Mr. Burr, no man better than yourself knows the estimation in which I hold him. But in my concience I do not believe that every vote in Massachusetts would give him the least chance of an election to either of the offices; and the reason of my opinion I will detail to you. The party with which he has generally acted, altho’ they covet the aid of his character & talents, have not the smallest confidence in his hearty union to their cause. Indeed it is my firm belief that their veiws and his are not only distinct but opposite. Their want of confidence in him was incontrovertibly demonstrated in the support which the party gave to the appointment of Monroe.
You remember how anxious you was that Burr should be gratified by that office, and how complete the evidence was to both our minds, that he was defeated by the insidious machinations of that party. And wherefore was it that they prefered Monroe to him? Had they more confidence in monroe’s talents? They are not so stupid. In his integrity? no. But they knew the one would & the other would not condesend to Act as their tool. They doubtless respect Burr’s talents, but they dread his independence of them. They know, in short, he is not one of them, and of course they will never support but always effect to support him.
I am sorry I cannot dwell longer on this subject. If it be agreeable to you, you will please to deliver the inclosed. I feel extremely anxious that we should not appear to play false with our ⟨–.⟩
